department of the treasury internal_revenue_service washington d c tax exempt and government entities noy legend taxpayer a decedent b ira x custodian t state c dear wn py tep kat j eee this letter is in response to your ruling_request dated date as supplemented by your letters of date date date and date regarding distributions from decedent b’s ira x to taxpayer a specifically the rulings requested are whether taxpayer a is permitted to use his life expectancy to determine the required minimum distributions from ira x and whether such distributions commenced timely decedent b died on date in state c prior to decedent b’s death she had established ira x with custodian t on date decedent b designated her three children as beneficiaries in equal shares of ira x taxpayer a is one of decedent b’s three children decedent b had not attained her required_beginning_date as of her date of death date decedent b therefore had not begun receiving minimum required distributions from ira x prior to date ira x was subdivided in separate_accounts for each of decedent b’s beneficiaries under ira x each account was titled in the name of decedent b for the benefit of the respective child the account has been maintained as a separate_account since the date of division as a result all gains losses_and_expenses of each of the separate_accounts have been determined without regard to the investment experience of the other separate_accounts prior to date taxpayer a commenced taking distributions from his separate_account under ira x based on the foregoing facts and representations you request that the distributions to taxpayer a commenced within the time required by sec_401 of the internal_revenue_code the code and the proposed regulation promulgated thereunder and taxpayer a as a designated_beneficiary of decedent b is permitted to use his life expectancy to determine the required_minimum_distribution from ira x sec_408 of the code defines an individual_retirement_account as a_trust which meets the requirements of sec_408 through a sec_408 of the code states that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained sec_401 of the code sets forth the general rules applicable to required minimum distributions from qualified_plans sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this subsection unless the plan provides that the entire_interest of each employee will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary under sec_401 if an employee dies before distribution has begun in accordance with sec_401 the entire_interest of the employee must be distributed within five years after the death of the employee sec_401 provides an exception to the five-year rule if any portion of an employee's interest is payable to a designated_beneficiary over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary and such distributions begin not later than one year after the date of the employee's death sec_1_401_a_9_-1 of the proposed income_tax regulations proposed_regulations question and answer c-3 provides that the exception provided in sec_401 of the code will be satisfied if the distributions to a non-spouse beneficiary begin on or before december of the calendar_year immediately following the year in which the employee dies in this case benefits were payable to taxpayer a as a designated_beneficiary of ira x at the date of decedent b's death and he began to receive distributions from ira x on or before date accordingly with respect to the first ruling_request it is concluded that distributions to taxpayer a will qualify for the exception to the five-year rule under sec_401 of the code sec_1_401_a_9_-1 of the proposed_regulations q a-e-5 a provides generally that if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period q a-h-2 b of proposed_regulations sec_1_401_a_9_-1 provides with respect to distributions under sec_401 of the code that if as of an employee's death the beneficiaries of a separate_account in an individual_account differ from the beneficiaries of other separate_accounts in the individual_account of the employee such separate_account need not be aggregated with other separate_accounts in order to determine whether the distributions from such separate_account satisfy sec_401 instead the rules in sec_401 may separately apply to such separate_account thus if the employee designated a different beneficiary for each separate_account each separate_account may be distributed over the life or life expectancy of the designated_beneficiary for that separate_account q a-2 b of the revised proposed_regulations sec_1_401_a_9_-8 provides with respect to distributions under sec_401 a b iii of the code that if as of the end of the year following the year containing the employee's date of death the beneficiaries with respect to a separate_account under the plan differ from the beneficiaries with respect to the other separate_accounts of the employee under the plan such separate_account under the plan need not be aggregated with other separate_accounts under the plan in order to determine whether the distributions from such separate_account under the plan satisfy sec_401 instead the rules in sec_401 may separately apply to such separate_account under the plan in this regard q a-h-2 b of proposed_regulations sec_1_401_a_9_-1 and q a-2 b of revised proposed_regulations sec_1_401_a_9_-8 provide that if the beneficiaries of a separate_account under the plan differ from the beneficiaries of other separate_accounts under the plan the rules of sec_401 may separately apply to such separate_account under the plan with respect to request two it is concluded that decedent b's beneficiary designation naming her children in equal discernable shares created separate_accounts as that term is defined under sec_1_401_a_9_-1 q a h-2a and therefore taxpayer a may use his own life expectancy in calculating required minimum distributions for such beneficiary's respective account pursuant to sec_1 a -l q a h-2 b with further regard to this ruling_request final income_tax regulations under code sec_401 and sec_408 were published in the federal_register on date see also 2002_19_irb_852 date the preamble to the final regulations indicates in relevant part that the regulations apply for purposes of determining required minimum distributions for calendar years beginning on or after date sec_1_401_a_9_-8 of the final regulations q a-2 governs the creation of separate_accounts for purposes of code sec_401 in relevant part q a- a provides with respect to defined contribution plans that a separate_account need not be aggregated with other separate_accounts for purposes of determining minimum required distributions with respect to calendar years subsequent to the calendar_year in which the separate_accounts are established furthermore q a-2 a provides that in the case of a distribution described in sec_401 separate_accounts must be established no later that the last day of the year following the year of the plan participant’s ira holder’s death as noted above decedent b died during calendar_year and her ira x was subdivided into three separate_accounts during calendar_year this ruling letter assumes that decedent b's ira x has met the requirements of code sec_408 at all times relevant thereto this ruling is directed solely to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent this letter_ruling was written by of this group who can be reached at sincerely alan pipkin manager employee_plans technical group enclosures deleted copy of letter_ruling form_437
